DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 27 & 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estakhri et al. (Visible light, wide-angle graded metasurface for back reflection, ACS Photonics 2017, 4, pp. 228-235) (from IDS).
	Regarding claim 21, Estakhri discloses a metasurface comprising: a ground plane (Fig. 1: silver mirror); a uniform dielectric material on a top surface of the ground plane (Fig. 1: glass spacer); and a set of electromagnetic elements on a top surface of the dielectric material, wherein the set of electromagnetic elements includes at least one of a ground-backed dipole or a slot array (Fig. 1: TiOx rods), each electromagnetic element of the set of electromagnetic elements is arranged within an electromagnetic element unit cell having a unit cell perimeter, each unit cell perimeter is rectangular, and the perimeter of each of the electromagnetic elements extends in a direction parallel to one region of the unit cell perimeter (see Fig. 1: the illustrated portion can be divided into 3 rectangular cells, each containing 2 rectangular TiOx rods).  
	Regarding claim 22, Estakhri discloses the dielectric material comprises an insulator material for a printed circuit board (p. 232: SiOx) (the limitation “for a printed circuit board” is 
	Regarding claim 23, Estakhri discloses the set of electromagnetic elements further comprises a metal (see Fig. 1: TiOx are seen to comprise Ti) for a printed circuit board (the limitation “for a printed circuit board” is seen to recite an intended use and is not given patentable weight as it is not seen to require additional structure).    
	Regarding claim 27, Estakhri discloses the metasurface is discretized to consist essentially of  two elements per grating period of the metasurface (see Fig. 1).  
	Regarding claim 29, Estakhri discloses the metasurface is configured to reflect an incident electromagnetic (EM) wave at a reflected angle that is not equal to a specular reflection angle of the incident EM wave (see Fig. 1C; see also p. 231: “specular reflection is almost absent”).  
	Regarding claim 30, Estakhri discloses the metasurface is configured to retroreflect the incident electromagnetic (EM) wave (see Fig. 1C).  
	Regarding claim 31, Estakhri discloses the two elements per grating period of the metasurface are ground backed dipoles for a TE electromagnetic wave (see Fig. 1 & p. 231: structure designed for operation for s-polarized excitation).
Alternatively, claim(s) 21-23, 27, 29 & 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (High-efficiency broadband anomalous reflection by gradient meta-surfaces, Nano Lett. 2012, 12, pp. 6223-6229).
	Regarding claim 21, Sun discloses a metasurface comprising: a ground plane (Fig. 1: continuous Au film); a uniform dielectric material on a top surface of the ground plane (Fig. 1: MgF2 spacer); and a set of electromagnetic elements on a top surface of the dielectric material, 
	Regarding claim 22, Sun discloses the dielectric material comprises an insulator material for a printed circuit board (Fig. 1: MgF2) (the limitation “for a printed circuit board” is seen to recite an intended use and is not given patentable weight as it is not seen to require additional structure).  
	Regarding claim 23, Sun discloses the set of electromagnetic elements further comprises a metal (Fig. 1: Au nanorods) for a printed circuit board (the limitation “for a printed circuit board” is seen to recite an intended use and is not given patentable weight as it is not seen to require additional structure).    
	Regarding claim 27, Sun discloses the metasurface is discretized to consist essentially of two elements per grating period of the metasurface (see Fig. 1: each unit cell could be considered to consist of 2 nanorods).  
	Regarding claim 29, Sun discloses the metasurface is configured to reflect an incident electromagnetic (EM) wave at a reflected angle that is not equal to a specular reflection angle of the incident EM wave (p. 6226: “the normal (specular) reflection mode is suppressed”).  
	Regarding claim 33, Sun discloses a region bounded by the unit cell perimeters of the electromagnetic elements are free of lossy material (see Fig. 1).
Allowable Subject Matter
Claims 1-7 & 9 are allowed.

Claim 1 is allowable for at least the reason “wherein the second conductive element is a slot array, and further wherein the conductive element is configured to produce a strong retroreflection of a transverse magnetic (TM) electromagnetic (EM) wave at the incident angle,” as set forth in the claimed combination.
Claims 2-7 & 9 are allowable due to their dependence on claim 1.
Claim 24 is allowable for at least the reason “the metasurface is configured to have strong retroreflection of both a TM and a TE electromagnetic (EM) wave at an incident angle greater than or equal to 0° and less than 90°,” as set forth in the claimed combination.
Claim 25 is allowable for at least the reason “a reflection efficiency of an incident TE-polarized electromagnetic (EM) wave is less than 5% in a specular direction and greater than 95% in a retro direction at an 83° incident angle,” as set forth in the claimed combination.
Claim 26 is allowable due to its dependence on claim 25.
Claim 28 is allowable for at least the reason “a first element of each grating period is a ground-backed dipole, and a second element of each grating period is a slot,” as set forth in the claimed combination.
Claim 30 is allowable for at least the reason “the two elements per grating period of the metasurface are ground backed slots for a TM electromagnetic wave,” as set forth in the claimed combination.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872